IJNITED sTATEs DISTRICT coURT E D
FoR THE DISTRICT oF C0LIJMBIA SEP 2 4 2010

C|¢rk. U.S. oiscrict and

ANroNio COLBERT, sankruptcy courts

)

)
Plaintiff, )
)

v. § civil A¢cion No. [C\) __  
IUDGE MlCHAEL J. McCARTNY, )
Defendant. §

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings draned
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (l972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff sues Judge McCamy because he "like many other harassed [plaintiff] and
discriminated against [him], using and abusing" the authority of his office. Compl. at 2. He
alleges that the defendant has accepted a bribe and he accuses the defendant of "perverting justice
with sick rebellious ways!" Id. Nowhere in the complaint does plaintiff include a short and plain
statement of a claim showing his entitlement to relief or a basis for the court’s jurisdiction. For
these reasons, the complaint fails to comply with Rule 8(a), and, therefore, it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

United States District Judge

DATE;  B/'/ >/o/o